Title: From Abigail Smith Adams to Harriet Welsh, 10 June 1816
From: Adams, Abigail Smith
To: Welsh, Harriet


				
					Dear Harriet
					Sunday Eve’g 10 June 1816
				
				As I consider you as a part of my own Family, I Send you the inclosed, which you will return with care tomorrow morning tuesday I mean—we have Letters from Mrs A. from Utica and Susan one from Abbe of 2 June, in neither of which is any mention made of the Cols Sickness, or Caroline could not have reachd there, I think at that time yet I wonder as the distance was not further, that mrs Adams had not heard of his dangerous Situation.I got home well and without taking cold—have been out this afternoon. In the fore noon wrote a Letter to mr A. which Harry Marston will put on Board for me; I am glad to learn that your mother continues better—thank you for the intelligence respecting the child. I felt anxious for the little creature—I want to know how mr Shaw is? can you inform us. his sister as well as I am anxious for him. I hope you will come out before you go away. If you miss a handkerchief—I have it. it shall be sent you when washed—yours as ever
				
					 A A
				
				
			